The Supreme Court affirmed the decree of the Orphans’ Court on the 12th May, 1884, in the following opinion:
Per Curiam.
The appellant seeks to prevent the confirmation of a sale of real estate made by the administrator of Arnold Bean, deceased, in pursuance of an order of the Orphans’ Court. He claims to have purchased it from his father, Arnold Bean, by parol during the life of the latter. He, however, admits that $2,000 of the sum which he agreed to pay therefor, remains unpaid. The legal . title remaining in the decedent at the time of his death with the purchase money unpaid, there ivas an estate of that value, subject to sale by the administrator of the decedent for the payment of debts. It further appears that the appellant knew of the intended administrator’s sale and expected to become the purchaser at that sale for a sum less than the amount for which il was sold. His disappointed expectations induce him to now claim that the sale was a fraud on him. If, however, his active participation in the sale was not of such a character as to estop him from denying that the whole title passed to the purchaser, his rights, if any, in the land are not destroyed by this sale. The evidence, however, of his prior parol purchase is so weak, both as to the making of the eonvraet and of such improvements that were not recompensed by profits derived from the land, that the appellant is in no condition to object to the'sale amad© iby the administrator of his father, for the payment ■of debts, in pursuance of an order of the Orphans’ Court. In *515-view of all the facts in the case the Court committed no error in -dismissing the exceptions and in confirming the sale.
Decree affirmed and appeal dismissed at the costs of the appellant.